NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted May 10, 2007
                              Decided May 17, 2007

                                      Before

                      Hon. JOHN L. COFFEY, Circuit Judge

                      Hon. JOEL M. FLAUM, Circuit Judge

                      Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-4336

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Southern District of
                                             Indiana, Indianapolis Division
      v.
                                             No. 1:06CR00138-001
JEFFREY B. ONKST,
     Defendant-Appellant.                    John Daniel Tinder,
                                             Judge.

                                    ORDER

        Jeffrey B. Onkst pleaded guilty to one count of devising a scheme to defraud
through bankruptcy, see 18 U.S.C. § 157, and one count of suborning perjury, see 18
U.S.C. § 1622. He was sentenced to twelve months’ and one day’s imprisonment
and two years’ supervised release. Onkst filed a notice of appeal, but his appointed
counsel now seeks to withdraw under Anders v. California, 386 U.S. 738 (1967),
because he is unable to discern a nonfrivolous issue to pursue. Counsel’s supporting
brief is facially adequate, and Onkst has not responded to our invitation under
Circuit Rule 51(b) to comment on counsel’s submission. We therefore limit our
review to the potential issues identified in counsel’s brief. See United States v.
Schuh, 289 F.3d 968, 974 (7th Cir. 2002).
No. 06-4336                                                                       Page 2

       Onkst played a role in nineteen fraudulent bankruptcy petitions being filed
between 1999 and 2004. Fourteen of the petitions were filed in the names of
Onkst’s wife and two children, the others in his name. The purpose of the petitions
was to stop the foreclosure sale of properties owned or controlled by Onkst. Onkst
would file a petition when a foreclosure sale of a property was set by a financial
institution holding the mortgage. The financial institution would prepare for the
sale, only to have it forestalled at the last minute by a stay triggered by the
bankruptcy petition. Ultimately, all the properties that Onkst sought to save from
foreclosure were sold, along with other property he owned. When all the
foreclosures and sales were completed, the financial institutions that held the
mortgages were fully compensated for their losses.

       The last of the petitions was filed by Onkst’s son Bradley in May 2004. The
following month, Onkst procured Bradley to commit perjury in a bankruptcy
proceeding. Bradley testified falsely under oath that he was responsible for filing
seven bankruptcy petitions; in fact the petitions in Bradley’s name had been filed by
Onkst.

       Onkst pleaded guilty to causing nineteen fraudulent bankruptcy petitions to
be filed between 1999 and 2004, in violation of 18 U.S.C. § 157. He also pleaded
guilty to suborning his son to commit perjury, in violation of 18 U.S.C. § 1622. This
binding plea agreement recommended a sentence of twelve months’ and one day’s
imprisonment for the two counts. See Fed. R. Crim. P. 11(c)(1)(C). The court
accepted the plea agreement and imposed the agreed-upon sentence.

       Counsel first considers whether Onkst could argue that the factual basis
offered in support of his guilty plea was inadequate, see Fed. R. Crim. P. 11(b)(3).
According to counsel, Onkst denies filing as many as nineteen bankruptcy petitions
to defraud banks, and he asserts that this number is overstated and inaccurate.

       This issue is properly considered because, in accordance with United States v.
Knox, 287 F.3d 667, 671 (7th Cir. 2002), counsel has verified that Onkst now wishes
to withdraw his plea. Any such challenge would be reviewed for plain error because
Onkst did not move to withdraw his plea in the district court. See United States v.
Vonn, 535 U.S. 55, 59 (2002); United States v. Villarreal-Tamayo, 467 F.3d 630, 632
(7th Cir. 2006). We agree that there was a sufficient factual basis to “support the
charge.” See United States v. Christian, 342 F.3d 744, 748 (7th Cir. 2003). At the
plea colloquy, Onkst did not dispute the evidence that the government proposed to
present at a trial, including an FBI agent’s testimony that Onkst filed or caused to
be filed nineteen bankruptcy petitions for the purpose of fraudulently avoiding
foreclosure. After listening to the description of the government’s evidence, Onkst
stated, “there’s things that I don’t actually believe, but I really don’t disagree with it
in whole.” The court asked, “Is [that] pretty much what happened?” and Onkst
No. 06-4336                                                                    Page 3

responded, “Yes, I believe so.” Later Onkst stated, “And, although I may not agree
with everything, I do agree that I’m guilty of Count 1 and Count 2 [of the plea
agreement].” These representations are presumed truthful, see United States v.
Loutos, 383 F.3d 615, 619 (7th Cir. 2004), and Onkst has not rebutted the
presumption. Moreover, a person violates 18 U.S.C. § 157 by filing “a petition” or “a
document in a proceeding” with the requisite intent. See United States v. Milwitt,
475 F.3d 1150, 1155 (9th Cir. 2007). Bankruptcy fraud requires only a single
fraudulent filing to satisfy the statute. See United States v. Wagner, 382 F.3d 598,
602-03, 612 (6th Cir. 2004). As long as Onkst made one fraudulent filing, the
number of bankruptcy petitions he filed is irrelevant.

       Counsel next considers whether Onkst could argue that his guilty plea must
be set aside because the court did not comply with Federal Rule of Criminal
Procedure 11 during the plea colloquy. We agree with counsel, however, that such a
challenge would be frivolous. The court complied with Rule 11, informing Onkst,
among other things, of his right to plead not guilty and explaining the charges,
possible penalties, and the rights Onkst would give up by pleading guilty. See Fed.
R. Crim. P. 11(b)(1). The court also confirmed that Onkst was pleading voluntarily
and not under perceived pressure or coercion from the government. See Fed. R.
Crim. P. 11(b)(2).

         Counsel also considers whether Onkst could argue that there was insufficient
ground for his conviction because the lenders in question suffered no financial loss.
This argument is frivolous because, as counsel correctly observes, actual harm upon
the defrauded party is not an element of the crime. See 18 U.S.C. § 157; United
States v. Desantis, 237 F.3d 607, 613 (6th Cir. 2001) (“Filing itself is the forbidden
act. . . . Success of the scheme is not an element of the crime.”).

       Counsel last considers whether Onkst could argue that his sentence was
unreasonable. However, because the term falls within the properly calculated
guidelines range, it is presumed reasonable, see United States v. Gama-Gonzalez,
469 F.3d 1109, 1111 (7th Cir. 2006); United States v. Mykytiuk, 415 F.3d 606, 608
(7th Cir. 2005), and counsel says he cannot find any basis to rebut this
presumption. Although the Supreme Court recently granted a writ of certiorari to
consider whether affording a presumption of reasonableness to a sentence within
the guidelines range is consistent with United States v. Booker, 543 U.S. 220 (2005),
see United States v. Rita, No. 05-4674, 2006 WL 1144508 (4th Cir. May 1, 2006),
cert. granted, 127 S. Ct. 551 (U.S. Nov. 3, 2006), even without the presumption any
challenge to the twelve-month term imposed in this case would be frivolous. Booker
does not undermine bargained-for, lawful sentences like Onkst’s that were imposed
by the district court pursuant to Rule 11(c)(1)(C) and do not exceed the statutory
maximum. See United States v. Cieslowski, 410 F.3d 353, 363-64 (7th Cir. 2005)
(collecting cases).
No. 06-4336                                                    Page 4

     We GRANT the motion to withdraw and DISMISS the appeal.